
	

114 SRES 486 ATS: Commemorating “Cruise Travel Professional Month” in October 2016.
U.S. Senate
2016-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 486
		IN THE SENATE OF THE UNITED STATES
		
			June 9, 2016
			Mr. Rubio (for himself, Mr. Cassidy, Mr. Nelson, and Mr. Sullivan) submitted the following resolution; which was referred to the Committee on Commerce, Science, and Transportation
		
		July 14, 2016Committee discharged; considered and agreed to with an amended preambleRESOLUTION
		Commemorating Cruise Travel Professional Month  in October 2016.
	
	
 Whereas cruise travel professionals support policies and practices that foster a safe, secure, healthy, and sustainable cruise ship environment and are dedicated to promoting the cruise travel experience;
 Whereas approximately 10,000 travel agencies and 19,000 individual cruise travel professionals participate in ongoing professional development and training programs to build cruise industry knowledge;
 Whereas cruise travel professionals deliver value to consumers by providing advice on choosing the best cruise based on the budgets and interests of the customers and taking the worry out of vacation planning by arranging the details of vacations;
 Whereas cruise passengers have consistently ranked cruise travel professionals as the most helpful sources of information and service among all distribution channels used for purchasing cruises;
 Whereas 70 percent of cruise passengers from the United States use a cruise travel professional to plan and book a cruise vacation;
 Whereas cruise travel professionals across the world celebrate and promote October as Plan a Cruise Month;
 Whereas the United States has the most cruise passengers in the world, with almost 11,500,000 cruise passengers in 2014;
 Whereas the cruise industry in the United States generated 375,000 jobs across all 50 States in 2014; and
 Whereas, in 2014, the cruise industry spent $21,000,000,000 directly with United States businesses and generated $46,000,000,000 in gross outputs due to the spending of cruise lines and the crew and passengers of cruise lines, including indirect economic impacts: Now, therefore, be it
	
 That the Senate— (1)commemorates the inaugural Cruise Travel Professional Month in October 2016;
 (2)acknowledges the creativity and professionalism of the men and women of the cruise travel professional community; and
 (3)encourages the people of the United States to observe Cruise Travel Professional Month with appropriate ceremonies and activities.
